Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 28, 2022

The Court of Appeals hereby passes the following order:

A22A1191. RANDALL THOMAS BELCHER v. THE STATE.

      In 2012, Randall Thomas Belcher was convicted of burglary, criminal use of
an article with altered identification mark, and four counts of possession of a firearm
by a convicted felon. He was sentenced as a recidivist to 20 years in incarceration. In
an unpublished opinion, we affirmed Belcher’s conviction on appeal. See Belcher v.
State, (Case No. A13A2355, decided March 21, 2014). In 2021, Belcher filed a pro
se motion to vacate his sentence.1 On September 24, 2021, the trial court entered an
order denying that motion. Belcher filed a notice of appeal from that order on October
26, 2021. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). “Compliance with the
statutory deadline for filing a notice of appeal is an ‘absolute requirement’ to confer
jurisdiction on an appellate court.” Collier v. State, 307 Ga. 363, 371 (2) (834 SE2d
769) (2019) (citation omitted). Here, however, Belcher filed his notice of appeal 32
days after entry of the trial court’s order denying his motion. Accordingly, we are
without jurisdiction to consider Belcher’s appeal, and it is hereby DISMISSED.




      1
        This appeal represents Belcher’s second attempt to challenge his sentence. In
2017, Belcher filed a motion to set aside his sentence. The trial court denied that
motion, and this Court dismissed Belcher’s appeal of the trial court’s order for lack
of jurisdiction. Belcher v. State, Case No. A17A1186, decided March 15, 2017.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/28/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.